On order of the Court, the application for leave to appeal the July 28,2015 judgment of the Court of Appeals is considered, and it is denied, because we are not persuaded that the questions presented should be reviewed by this Court.
The Court has become aware that, during the pendency of this appeal, the trial court finalized the adoption of the minor child, in violation of In re JK, 468 Mich 202 (2003). It appears that no one informed the trial court of the father’s appeal of the termination of his parental rights. In order to prevent any recurrence of the problem, we order any trial court finalizing an adoption to provide the following findings on the record:
I have determined that any appeal of the decision to terminate parental rights has reached disposition, that no appeal, application for leave to appeal, or motion for rehearing or reconsideration is pending, and that the time for all appellate proceedings in this matter has expired.